Case 6:20-cv-00176-JCB Document 34-20 Filed 05/15/20 Page 1 of 4 PageID #: 1569




                 Attachment 17
Case 6:20-cv-00176-JCB Document 34-20 Filed 05/15/20 Page 2 of 4 PageID #: 1570



 DEPARTMENT OF HEALTH AND HUMAN SERVICES
 Food and Drug Administration




 Tobacco Products; Required Warnings for Cigarette
           Packages and Advertisements


                           Docket No. FDA-2019-N-3065




                  Final Regulatory Impact Analysis
                Final Regulatory Flexibility Analysis
              Unfunded Mandates Reform Act Analysis




                                 Economics Staff
                        Office of Economics and Analysis
              Office of Policy, Legislation, and International Affairs
                           Office of the Commissioner
Case 6:20-cv-00176-JCB Document 34-20 Filed 05/15/20 Page 3 of 4 PageID #: 1571



 from $107 million per year to $122 million per year, with a mean estimate of $114 million per
 year, using a seven percent discount rate (2018$).
        Because it is not possible to compare benefits and costs directly when the benefits are not
 quantified, we employ a break-even approach. If the information provided by the cigarette health
 warning on each cigarette package were valued at about $0.01 (for every pack sold annually
 nationwide), then the benefits that would be generated by the final rule would equal or exceed
 the estimated annual costs.

 Table 1. Summary of the Informational Effects and Costs of the Final Rule (in millions of
 2018$)
                                                                              Units
                                  Primary    Low     High
                                                                    Year Discount Period              Notes
            Category              Estimate Estimate Estimate
                                                                  Dollars     Rate     Covered
                                Pictorial cigarette health warnings promote greater public understanding
                                about the negative health consequences of smoking as they increase the
                                noticeability of the warning’s message, increase knowledge and learning of
                                the negative health consequences of smoking, and help reduce disparities in
  Informational
                                knowledge about the negative health consequences of smoking across
  Effects
                                diverse populations. If the information provided by the cigarette health
                                warning on each cigarette package were valued at about $0.01 (for every
                                pack sold annually nationwide), then the benefits that would be generated by
                                the final rule would equal or exceed the estimated annual costs.
                                                                                                   Effective
                                                                                          20       date of 15
                                 $114.4      $106.6      $122.2     2018       7%
                                                                                         Years months
                 Annualized
                                                                                                   from date
  Costs          Monetized
                                                                                                   of
                 $millions/year
                                                                                          20       publication
                                 $106.7      $100.0      $113.5     2018       3%
                                                                                         Years of final
                                                                                                   rule.


        In line with Executive Order 13771, in Table 2 we estimate present and annualized values
 of costs and cost savings over an infinite time horizon. With a seven percent discount rate,
 discounted relative to year 2016, the estimated annualized net costs equal $73 million in 2016
 dollars over an infinite horizon. Based on these costs, this final rule is considered a regulatory
 action under EO 13771.




                                                                                                       8
Case 6:20-cv-00176-JCB Document 34-20 Filed 05/15/20 Page 4 of 4 PageID #: 1572



 tribes, unlike states, do not receive payments for smoking cessation programs from the Master
 Settlement Agreement.
 (Response 13) We disagree that the tribal consultation for the proposed rule was inadequate.
 There were several opportunities for tribes to engage with FDA about the proposed rule,
 including the impact and costs of the proposed rule on tribal manufacturers. Tribal manufacturers
 are implicitly included in any analysis of domestic manufacturers. We did not receive comments
 providing us with new information regarding increased costs that we could incorporate into the
 analysis.

    4. Comments on Break-even Approach

 (Comment 14) One comment requested that FDA should “reach an explicit conclusion as to
 whether the proposed rule’s informational benefits are likely to outweigh costs.” Other
 comments suggested comparing the magnitude of the break-even analysis with estimates, such as
 value of a statistical life, number of people impacted by the rule, and WTP for pictorial health
 warnings estimated in the literature.
 (Response 14) As described in the text below, despite the informational effects of the rule, there
 is a high level of uncertainty around quantified economic benefits at this time and we therefore
 apply a break-even analysis. We believe that comparing the break-even calculation with the
 suggested study results may be misleading.
 (Comment 15) Multiple comments suggested conducting break-even analysis per smoker, not per
 pack.
 (Response 15) FDA disagrees with these comments. A focus on smokers alone would be unduly
 narrow, as it would exclude any benefits to nonsmokers, who will also be exposed to the required
 warnings on cigarette packages and in cigarette advertisements.
 (Comment 16) Multiple comments suggested alternative break-even calculations that would
 estimate the number of statistical lives that would need to be “saved” through reduced smoking-
 related deaths to break even.
 (Response 16) FDA disagrees with these comments. In addition to being the leading cause of
 preventable death in the United States, smoking “leads to disease and disability and harms nearly




                                                                                                    17
